K R A M E R L E V I N N A F T A L I S & F R A N K E LLLP Tonya M. Smith Associate Phone212-715-9373 Fax212-715-8321 tsmith@KRAMERLEVIN.com August 23, 2007 VIA EDGAR Ms. Kathleen Collins Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re:BluePhoenix Solutions Ltd. Form 20-F for the Fiscal Year Ended December 31, 2006 Filed on March 30, 2007 Form 6-K filed on March 5, 2007 File No. 333-06208 Dear Ms. Collins: Reference is made to the letter dated August 2, 2007 to Ms. Varda Sagiv, Chief Financial Officer of BluePhoenix Solutions Ltd. (the “Company”), setting forth the comments of the staff of the Division of Corporation Finance of the Securities and Exchange Commission (the “Staff”) regarding the above-referenced Form 20-F for the fiscal year ended December 31, 2006 filed with the Securities and Exchange Commission (the “Commission”) on March 30, 2007 and the Form 6-K filed with the Commission on March 5, 2007. In accordance with our conversations with the Staff, the Company will provide its response to the Staff by September 21, 2007.The Company sought an extension to provide appropriate time for coordinating between Israeli and U.S. accounting firms and for dealing with the local holiday schedule in Israel. Should you have any questions regarding this letter, please do not hesitate to contact me at (212) 715-9373. Sincerely, /s/ Tonya M. Smith Tonya M. Smith cc:Varda Sagiv, CFO BluePhoenix Solutions Ltd.
